t c memo united_states tax_court ronald g s au petitioner v commissioner of internal revenue respondent docket no 16466-13l filed date ronald g s au pro_se d anthony abernathy for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to sustain a lien filing relating to collection of his unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unpaid trust fund recovery penalties tfrps under sec_6672 for the quarterly periods ended june september and date and march june and date periods in issue the issues for decision as to the periods in issue are whether petitioner may challenge the manner in which payments he made to the irs before the periods in issue were applied whether respondent abused his discretion by concluding that the correspondence hearing in this case constituted a proper cdp hearing and whether respondent abused his discretion by failing to consider collection alternatives i background findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in hawaii at the time he filed his petition petitioner was president vice president treasurer and sole shareholder of gourmet delite inc gourmet delite from to gourmet delite employed approximately employees but was never a profitable enterprise gourmet delite’s gross_receipts were insufficient to cover its operating costs and gourmet delite eventually stopped paying its employment_taxes the internal revenue service irs determined that petitioner was a responsible_person liable for gourmet delite’s unpaid taxes for the periods in issue on date respondent assessed tfrps against petitioner for the periods in issue ii petitioner’s collection_due_process cdp hearing on date the irs mailed petitioner letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date petitioner timely submitted form request for a collection_due_process or equivalent_hearing for the periods in issue in his form petitioner requested a cdp hearing or an equivalent_hearing an offer-in- compromise oic and a lien discharge in an attachment to his form petitioner also stated the following i request that the equivalent_hearing be held in the jurisdiction of honolulu hawaii petitioner received a letter from appeals dated date acknowledging receipt of his form the letter advised petitioner that if he wanted to request a face-to-face hearing he should do so within days of the date of the letter the letter included settlement officer cochran’s contact information and informed petitioner that he could contact settlement officer cochran with any questions regarding the appeals process and how to prepare for his cdp hearing on date settlement officer cochran sent petitioner a letter acknowledging receipt of petitioner’s cdp hearing request providing her contact information and scheduling a telephone cdp hearing for date pincite a m hawaii time settlement officer cochran advised petitioner that if the scheduled time was inconvenient or if he wanted to request a face-to-face hearing he should contact her within days of the date of the letter settlement officer cochran also stated that she could consider collection alternatives at the hearing only if petitioner provided a completed form 433-a collection information statement for wage earners and self-employed individuals and proof of estimated_tax payments for and petitioner received the date letter petitioner neither submitted any of the requested documents nor contacted settlement officer cochran before the telephone cdp hearing on date settlement officer cochran called petitioner at the scheduled time but he was unavailable petitioner had left his cellular phone plugged into a charger and was three or four rooms away from his phone when the call came in settlement officer cochran left a message on his voice mail which included her contact information on date settlement officer cochran mailed petitioner a letter stating that she had called him at the scheduled time to conduct the cdp hearing and had received no response the letter also indicated that she would make a determination by reviewing the administrative file and any information he had previously submitted and advised petitioner that if he wanted to provide additional information he should do so within days of the date of the letter also on date petitioner called settlement officer cochran pincite p m hawaii time and left a voice mail message shortly thereafter petitioner sent settlement officer cochran a letter stating that he had unsuccessfully attempted to contact her after missing the telephone cdp hearing in the letter petitioner also asserted that he had made voluntary payments of over dollar_figure that the irs should have applied against his tfrps on date settlement officer cochran called petitioner and left him a voice mail message with her contact information in response petitioner sent another letter to settlement officer cochran dated date reiterating that he had made voluntary payments of dollar_figure to the irs the letter also stated the following so there is no further miscommunication i am requesting that the collection_due_process_hearing be conducted in honolulu hawaii please confirm in writing that i can have a due process hearing in person rather than by telephone in honolulu hawaii at no time did petitioner send settlement officer cochran any additional documentation to support his assertion that he had designated dollar_figure in voluntary payments to be applied against his tfrps for the periods in issue settlement officer cochran did not grant petitioner a face-to-face hearing she concluded that petitioner’s request for a face-to-face hearing in his date letter was not timely because her date letter gave him until the close of business on date to request a face-to-face hearing additionally settlement officer cochran concluded that petitioner’s request for a face-to-face hearing in his attachment to his original form was deficient because it did not explicitly state that he was requesting a face-to-face hearing during the course of the cdp hearing petitioner did not propose any collection alternatives on date the irs issued petitioner a notice_of_determination concerning collection action s under sec_6320 sustaining the lien action at issue on date petitioner timely petitioned this court for review of the determination notice the notice_of_determination also states that settlement officer cochran verified that the requirements of applicable law and administrative procedure were met and determined that the lien filing appropriately balanced the need for efficient collection_of_taxes with petitioner’s concern that these collection actions be no more intrusive than necessary opinion i sec_6672 trust fund recovery penalties an employer is required to withhold various taxes from an employee’s wages and then pay over to the commissioner the withheld income_tax see sec_3402 sec_3403 the employee’s share of social_security_tax see sec_3101 sec_3201 and medicare_tax see sec_3101 sec_3201 the withheld taxes are held to be a special fund in trust for the united_states sec_7501 as a result they are known as trust_fund_taxes see 436_us_238 see also 132_tc_21 ndollar_figure one of the means of ensuring that trust_fund_taxes are collected and paid over to the government is sec_6672 see 1_f3d_932 9th cir sec_6672 provides that any person required to collect truthfully account for and pay over any_tax who willfully fails to do so is liable for a tfrp the commissioner is authorized to impose a tfrp on any officer_or_employee of a corporation or a member or employee of a partnership who as such officer employee or member is under a duty to perform the duties referred to in sec_6672 sec_6671 137_tc_209 aff’d sub nom 552_fedappx_724 9th cir ii cdp hearing a in general sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer liable for tax when a demand for payment of the tax has been made and the taxpayer fails to pay the tax sec_6320 provides that the secretary shall furnish the taxpayer with a notice_of_federal_tax_lien filing nftl within five business days after the notice of lien is filed if a taxpayer requests a hearing in response to an nftl pursuant to sec_6320 a hearing shall be held before an impartial officer_or_employee of appeals sec_6320 the hearing under sec_6320 generally shall be conducted in a manner consistent with the procedures set forth in sec_6330 d and e sec_6320 cdp hearings are informal and do not require the appeals officer and the taxpayer to hold a face-to-face meeting see 115_tc_329 at the hearing the taxpayer may raise any relevant issue including spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 in addition to considering issues raised by the taxpayer under sec_6330 the appeals officer must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 following a hearing appeals must determine whether to sustain the filing of the notice of lien in making that determination appeals is required to take into consideration the verification required by sec_6330 relevant issues raised by the taxpayer and whether the lien filing appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 b standard of review sec_6330 grants this court jurisdiction to review appeals’ determination in connection with a cdp hearing where the validity of the underlying tax_liability is properly at issue we review the taxpayer’s liability de novo see 114_tc_604 114_tc_176 where the underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite c abuse_of_discretion appeals abuses its discretion if it acts arbitrarily capriciously or without sound basis in fact or law 112_tc_19 see also tinnerman v commissioner tcmemo_2010_150 aff’d 448_fedappx_73 d c cir acting without a sound basis in fact or law means that an agency such as the irs makes an error of law or rests its determination on a clearly erroneous finding of fact or ‘applies the correct law to facts which are not clearly erroneous but rules in an irrational manner ’ 249_f3d_1121 9th cir citations omitted quoting 85_f3d_1400 9th cir see also 496_us_384 to find a decision clearly erroneous the reviewing court must have a definite and firm conviction that an error has been committed 527_us_150 citing 333_us_364 a taxpayer generally bears the burden of proving abuse_of_discretion rule a titsworth v commissioner tcmemo_2012_12 iii analysis a designation of voluntary payments petitioner argues that he designated dollar_figure in voluntary payments to be applied against his tfrps and that respondent should have honored that designation at the cdp hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed collection method sec_6330 generally a taxpayer must raise an issue at a cdp hearing to preserve it for this court’s consideration 129_tc_107 sec_301_6330-1 q a-f3 proced admin regs the merits are not properly raised if the taxpayer mentions an issue but fails to present appeals with any evidence regarding that issue after being given a reasonable opportunity to do so see delgado v commissioner tcmemo_2011_240 sec_301_6330-1 q a-f3 proced admin regs there is nothing in the record to show that petitioner provided any evidence to settlement officer cochran in regard to this issue settlement officer cochran gave petitioner sufficient time to submit evidence of his alleged designation but he failed to do so instead petitioner simply made unsupported statements that he had properly designated the application of voluntary payments against his tfrps accordingly we find that petitioner did not properly raise this issue during the cdp hearing and therefore he cannot dispute this issue before this court b proper cdp hearing petitioner argues that he was not afforded a face-to-face hearing and that in fact a cdp hearing never occurred respondent argues that the correspondence between settlement officer cochran and petitioner constituted a proper cdp hearing we agree with respondent a cdp hearing is an informal proceeding not a formal adjudication see katz v commissioner t c pincite although a cdp hearing may occur face-to-face a proper hearing may also occur by telephone or by correspondence see id sec_301_6330-1 q a-d6 proced admin regs once a taxpayer has been given a reasonable opportunity for a hearing but does not avail himself of that opportunity the appeals officer may make a determination based on the administrative file 127_tc_219 thus an appeals officer does not necessarily abuse her discretion by not providing a face-to-face cdp hearing see laforge v commissioner tcmemo_2013_183 noting that an appeals officer’s denial of a face-to-face hearing does not constitute an abuse_of_discretion when the taxpayer fails to provide requested financial information petitioner argues that he requested a face-to-face cdp hearing in his attachment to his form where he stated i request that the equivalent_hearing be held in the jurisdiction of honolulu hawaii although one may infer from this statement that petitioner requested a face-to-face cdp hearing it is by no means clear regardless on the basis of our overall review of the record we conclude that the correspondence between settlement officer cochran and petitioner constituted a proper cdp hearing first during the course of the cdp hearing petitioner was offered multiple opportunities to request a face-to- face cdp hearing the only time he clearly did so he made the request three weeks after the deadline that settlement officer cochran imposed second petitioner was given an opportunity to participate in a telephone cdp hearing on date but failed to take advantage of it third although requested to do so on several occasions petitioner failed to submit requested documentation thus we find that the correspondence hearing in this case constituted a proper cdp hearing c oic petitioner also argues that settlement officer cochran abused her discretion by failing to consider an oic respondent argues that petitioner was ineligible for a collection alternative because he failed to submit the required information we agree with respondent it is not an abuse_of_discretion for appeals to decline to consider a collection alternative where no written proposal is ever placed before the appeals officer see 138_tc_228 124_tc_69 o’neil v commissioner tcmemo_2009_183 petitioner never made a concrete proposal in writing for an oic petitioner’s failure to submit an oic justified respondent’s determination not to consider an oic in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
